DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 2 recites a damper “disposed to face the frame with respect to the pair of magnets, fixed to the other side of the bobbin which faces the one side of the bobbin, and providing elasticity to the bobbin.” The placement of the damper within the speaker assembly is generally unclear. Specifically, the “face” limitations are ambiguous and do not distinctly define the placement of the recited components, i.e. it is not clear if the term refers to serial alignment, parallel arrangement, or symmetrical placement with respect to a reference structure. In addition, the damper being disposed “to face the frame with respect to the pair of magnets” is unclear, as the frame is described in parent claim 1 as being disposed between the pair of magnets and the diaphragm, with the diaphragm recited as being fixed to one end of the bobbin, and the damper 

5.	Claims 3-8 are dependent on claim 2 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as recited above, including similar ambiguities regarding “face” limitations, e.g. if the term refers to serial or aligned placement on a same side of a structure (claim 5), or parallel placement on opposite sides of a structure (claims 7-8). 

6.	Claim 5 further recites a second speaker edge with one end “fixed to the other side of the diaphragm, which faces the one side of the diaphragm.” It is unclear how the first speaker edge is fixed to “one side of the diaphragm” and the second speaker edge is fixed to the “other side of the diaphragm, which faces the one side of the diaphragm,” as the speaker edge is described in parent claim 1 as being disposed between the frame and the diaphragm, and therefore suggested to be fixed on the same side of the diaphragm. For the purposes of examination, the speaker edges have been interpreted as being disposed on a same side of the diaphragm but on opposite ends so as to face each other in parallel arrangement, as shown in figure 7 of Applicant’s specification. Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub No 2009/0257617 A1 to Ikeda et al. (“Ikeda”).
As to claim 1, Ikeda discloses a speaker assembly, comprising: a pair of magnets facing each other (47 and 48, see figures 6-7; pg. 2, ¶ 0042); a bobbin disposed between the pair of magnets and formed in a shape of a plate that extends long (51, see figures 6-7; pg. 3, ¶ 0047); a coil formed on at least one surface of the bobbin (52, see figures 6-7; pg. 3, ¶ 0047); a diaphragm fixed to one side of the bobbin, and extending in a direction intersecting a longitudinal direction of the bobbin (31, see figures 6-7; pg. 2, ¶ 0041); a frame disposed between the pair of magnets and the diaphragm (34a and 34b, see figures 6-7; pg. 2, ¶ 0041); and a speaker edge disposed between the frame and the diaphragm, having one end fixed to the frame and the other end fixed to the diaphragm, and being convexly curved toward the bobbin (41a and 41b, see figure 7; pg. 2, ¶ 0041; pg. 4, ¶ 0064).  
As to claim 2, Ikeda further discloses further comprising a damper disposed to face the frame with respect to the pair of magnets, fixed to the other side of the bobbin which faces the one side of the bobbin, and providing elasticity to the bobbin (35, see figure 7; pg. 4, ¶ 0061 - ¶ 0062).  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of US Patent Pub No 2002/0118847 A1 to Kam.
As to claim 9, Ikeda discloses the speaker assembly of claim 1 being used in a display device (see pg. 2, ¶ 0040), but does not expressly disclose the display device comprising: a display panel; a frame connected to the display panel; and the speaker assembly being disposed at a position adjacent to a lower end of the frame. However the structure of the display device and placement of the speaker assembly within the device is known in the art, as taught by Kam, which discloses a similar speaker assembly (see figures 6a-6b) for use in a display device with a panel and a frame (see figure 1; pg. 4, ¶ 0037), and further discloses the speaker being located at various points along the periphery of the frame, including at the lower end of the frame (see figures 1 and 7; pg. 4, ¶ 0037; pg. 5, ¶ 0045). The proposed modification is therefore considered merely a straightforward possibility from which a skilled person would select when designing a display device with an elongated speaker assembly, as already taught by Ikeda, the motivation being as a matter of design and based on the display device type, as well as the size of the speaker assembly and display frame, and the available space and support structures within the display frame (Kam figures 1-2 and 7-10; pg. 4, ¶ 0038).
As to claim 10, Ikeda in view of Kam further discloses wherein the diaphragm has a length in a left-right direction of the display panel and has a width in a thickness direction of the display panel (Ikeda figures 1 and 6; Kam elongated shape along the periphery, see figures 6-7).  

Allowable Subject Matter
11.	Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter: 
	Claim 3 further limits the damper element as comprising a center plate that is fixed and extends long along the other side of the bobbin, the damper further including bridges disposed across the center plate and fixed to the center plate, and a plurality of circles fixed to both ends of the bridges and disposed to face each other with respect to the center plate. The closest prior art, cited by Applicant and Examiner, do not teach or suggest the damper element as claimed, either alone or in combination. Claims 4-8 are dependent on claim 3 and therefore also considered to include allowable subject matter for at least the same reasons as recited above. 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Pub No 2008/0205686 A1 to Tagami et al. discloses a similar speaker assembly structure as recited in claim 1 (see figure 7)
US Patent No 9271085 B2 to Kim discloses a damper plate with bridges (see figures 1-4)
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652 


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652